Citation Nr: 0125557	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  94-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to an increased evaluation for asthma and nodule 
of the lower lobe of the right lung, currently rated as 
30 percent disabling.

Entitlement to an increased evaluation for degenerative 
arthritis of the lumbosacral spine, currently rated as 
20 percent disabling.

Entitlement to an increased (compensable) evaluation for a 
shell fragment wound abrasion to the temple area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1961 to April 
1984.

This appeal came to the Board of Veterans' Appeals (Board) 
from March 1992 and later RO decisions that granted service 
connection for a nodule of the lower lobe of the right lung, 
included this condition with the veteran's service-connected 
asthma, and increased the evaluation for the asthma and 
nodule of the lower lobe of the right lung from 10 to 
30 percent; increased the evaluation for degenerative 
arthritis of the lumbosacral spine from 10 to 20 percent; and 
denied an increased (compensable) evaluation for a shell 
fragment wound abrasion to the right temple area.  In 
November 1998, the Board remanded the case to the RO for 
additional development.

A March 2001 RO rating decision, in part, granted service 
connection for organic brain syndrome as residuals of a head 
injury, rated 100 percent disabling, effective from July 1991 
to December 1993, and then evaluated with the veteran's 
service-connected PTSD, effective from December 1993; denied 
secondary service connection for bowel and bladder 
incontinence; and denied service connection for a dental 
condition secondary to ionizing radiation.  The veteran was 
notified of these determinations in April 2001.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were published in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims for an increased evaluation for 
asthma and nodule of the lower lobe of the right lung, an 
increased evaluation for degenerative arthritis of the 
lumbosacral spine, and an increased (compensable) evaluation 
for a shell fragment wound abrasion to the temple area.

In the November 1998 remand, the Board instructed the RO to 
schedule the veteran for VA examinations in order to 
determine the current severity of the conditions being 
considered in this appeal.  A review of the record shows that 
this action was not taken because the veteran's current 
whereabouts was unknown to the RO.  The record shows that 
various correspondence sent to the veteran in 2000 and 2001 
was returned to the RO by the postal service.  A report of 
contact shows that a VA representative telephoned a relative 
of the veteran in April 2001 who reported that the veteran 
would be moving to an address in Hagerstown, Maryland.  
Another report of telephone contact with the veteran, in 
August 2001, reveals that the veteran was asked whether he 
wanted to report for VA examinations and that a response from 
him was not received, and that his current mailing address 
was unknown.  In a written argument dated in September 2001, 
the veteran's representative confirmed that the address noted 
in the August 2001 report was the veteran's current address 
and reported that the veteran was now willing to report for 
VA examinations.  Under the circumstances, including the 
nature of his disabilities, the veteran should be scheduled 
for VA examinations to determine the current severity of the 
disabilities being considered in this appeal.

Since the November 1998 Board remand, various medical reports 
of the veteran's treatment from 1995 to 1999 have been 
associated with his claims folders.  The reports of his 
ongoing treatment for the conditions being considered in this 
appeal should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for respiratory problems, low 
back problems, and the shell fragment 
wound abrasion to the temple area since 
1999.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his asthma and nodule of 
the lower lobe of the right lung, and the 
shell fragment wound abrasion of the 
right temple area.  All indicated 
studies, including pulmonary function, 
should be obtained and all clinical 
findings reported in detail.  The 
examiner should state whether the shell 
fragment wound scar, if any, is 
disfiguring, or tender and painful on 
objective demonstration or poorly 
nourished with repeated ulceration.  The 
claims folders should be made available 
to the examiner and reviewed prior to the 
examination.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of his low back disorder.  
The examiner should provide an opinion as 
to the severity of the low back condition 
that includes any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness 
associated with the low back condition.  
The examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  The examiner should 
also be asked to determine whether the 
low back exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folders 
should be made available to the physician 
and reviewed prior to the examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

5.  After the above development, the RO 
should review the claims.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




